                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                 )      CASE NO.:       1:19-CR-00549
                                          )
         Plaintiff,                       )      JUDGE JAMES S. GWIN
                                          )
vs.                                       )      RESPONSE TO MOTION TO
                                          )      CONTINUE
JOHN M. AMBROSE,                          )
                                          )
         Defendant.                       )

         Now comes the Defendant, John M. Ambrose, by and through undersigned counsels,

Oscar E. Rodriguez and Ashley Jones, and hereby respectfully respond to Motion to

Continue pre-trial and trial dates. The Defendant DOES NOT object to continuing both

dates.

                                                 Respectfully submitted,

                                                 /s/ Oscar E. Rodriguez
                                                 __________________________________________
                                                 OSCAR E. RODRIGUEZ (#0074038)
                                                 ASHLEY JONES (#0088268)
                                                 ATTORNEYS FOR DEFENDANT
                                                 1220 WEST SIXTH STREET, SUITE 303
                                                 CLEVELAND, OH 44113
                                                 TEL: (216) 622-2936
                                                 FAX: (216) 622-2714
                                                 E MAIL: o.rodriguezlaw@yahoo.com

                                CERTIFICATE OF SERVICE

         A copy of the herein filed Response was served Assistant U.S. Attorney, 801 West

Superior Avenue, Suite 400 Cleveland Ohio 44113 on this 21st day of November, via hand

delivery/email.                                  /s/ Oscar E. Rodriguez

                                                 ________________________________________________
                                                 OSCAR E. RODRIGUEZ
                                                 Attorney for Defendant
